DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Amendments to Claims 1,7,8 in the submission filed 1/25/2021 are acknowledged and accepted.
3.	Pending Claims are 1-8. 

Response to Arguments
4.	Applicant’s arguments, see Remarks 1/25/2021 with respect to Claims 1,7,8 have been fully considered and are persuasive.  The rejection of Claims 1-8 has been withdrawn. 
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joel Gotkin on 3/12/2021, and 3/19/2021.
The application has been amended as follows: 

1)	Cancel Claims 2-5

2)	On Claim 1:
-On Lines 20-23,
Change:
“and the first diffraction element has wider wavelength widths than the second diffraction element at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range, the first, second and third wavelength ranges being different from each other.”
To:
-- “and the first diffraction element has wider wavelength widths at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range than the second diffraction element, the first, second and third wavelength ranges being different from each other.—
3)	On Claim 6:
-On Line 1,
Change:
“Claim 5”
To
--Claim 1--
-On Lines 1-2,
Change:
“wherein each of the one diffraction element and the other diffraction element”
To
--wherein each of the first diffraction element and the second diffraction element--
4)	On Claim 7:
-On Lines 21-24,
Change:
“and the first diffraction element has wider wavelength widths than the second diffraction element at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range, the first, second and third wavelength ranges being different from each other.”
To:
-- “and the first diffraction element has wider wavelength widths at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range than the second diffraction element, the first, second and third wavelength ranges being different from each other.—
5)	On Claim 8:
-On Lines 18-21,
Change:
“and the first diffraction element has wider wavelength widths than the second diffraction element at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range, the first, second and third wavelength ranges being different from each other.”
To:
-- “and the first diffraction element has wider wavelength widths at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength 

Allowable Subject Matter
6.	Claims 1,6-8 (renumbered Claims 1-4) are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 6922267 B2, US 2013/0222384 A1, US 2007/0242237 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a display device, the device in combination with limitations in Lines 1-18 of the claim, comprising:
“wherein the first diffraction element is thinner and larger than the second diffraction element, and the first diffraction element has wider wavelength widths at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range than the second diffraction element, the first, second and third wavelength ranges being different from each other.”
Claim 6 is dependent on Claim 1 and hence is allowable for at least the same reasons Claim 1 is allowable.

Claim 7 is allowed over the cited art of record for instance (US 6922267 B2, US 2013/0222384 A1, US 2007/0242237 A1, US 2009/0303212 A1) for at least the reason 
“wherein the first diffraction element is thinner and larger than the second diffraction element, and the first diffraction element has wider wavelength widths at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range than the second diffraction element, the first, second and third wavelength ranges being different from each other.”

Claim 8 is allowed over the cited art of record for instance (US 6922267 B2, US 2013/0222384 A1, US 2007/0242237 A1, US 2009/0303212 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a display device, the device in combination with limitations in Lines 1-16 of the claim, comprising:
“wherein the first diffraction element is thinner and larger than the second diffraction element, and the first diffraction element has wider wavelength widths at a half value in diffraction efficiency with respect to the light in a first, second and third wavelength range than the second diffraction element, the first, second and third wavelength ranges being different from each other.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






J.V.D
Jyotsna V Dabbi								3/25/2021Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872